I come with the greetings
and warm wishes of His Majesty King Mswati III, Her
Majesty the Indlovukazi, the Queen Mother, the
Government and the whole Swazi nation to all our fellow
members of the United Nations.
On behalf of the Kingdom of Swaziland, I would
like to extend our warmest congratulations to Mr. Opertti
on his unanimous election to the presidency of the fifty-
9


third session of the General Assembly. We have the fullest
confidence in his ability to lead the deliberations of this
session, and I can assure him of my delegation?s full
support and cooperation.
I would like to congratulate his predecessor,
Mr. Hennadiy Udovenko, on the skill with which he
presided over the fifty-second session.
I would also like to commend the work done over the
past 12 months by our Secretary-General, Mr. Kofi Annan,
and the staff of the United Nations Secretariat. We have
been impressed by the strength of their commitment to
meet the many challenges facing our Organization, and we
take pride in their considerable achievements.
The Kingdom of Swaziland is encouraged by the
progress that has been achieved in the reform of the United
Nations. Much credit is due to the Secretary-General and
his staff for their implementation of cost-cutting measures
and the commitment they have shown to creating a more
efficient Organization.
For our part, we believe the membership must provide
the financial resources for the Organization to carry out the
tasks that we ourselves have set. We surely cannot expect
the United Nations to meet its existing obligations, let alone
take on the new challenges we present to it, if we lag
behind in the payment of our dues. The Kingdom of
Swaziland makes every effort to keep up to date with its
financial obligations in full, on time and without
conditions — and we appeal to all our fellow Member
States to do the same.
The Kingdom of Swaziland is nevertheless concerned
at the painfully slow rate of progress in the debate on the
restructuring of the Security Council. The delay is
especially frustrating when we know that there is global
consensus on the need to make the permanent membership
of the Council more democratic and representative of the
developing world. This issue has been central to discussions
during Non-Aligned Movement summit meetings and
successive meetings of the Organization of African Unity
(OAU). There continues to be unanimous support for
change.
In this regard, the Kingdom of Swaziland continues to
support the African common position, which calls, among
other things, for membership of the Security Council to be
based on an equitable geographical formula. Africa is
calling for two permanent seats, with the full voting and
veto rights that are enjoyed by the current membership.
However, in the longer term, we believe that the right of
veto should be the subject of review, as it is not in
accordance with recognized democratic practices since it
gives unequal weight to the minority view.
As we celebrate the thirtieth year of our
independence and the thirtieth birthday of our monarch,
the Kingdom of Swaziland is continuing quietly and
peacefully to develop all aspects of life according to the
wishes and expectations of our people. Our overall aim is
to raise the living standards of all our people and to
ensure that access to all the basic requirements of decent
human life is available to all. We have conducted a
number of initiatives aimed at identifying the areas of
highest priority for action and we have asked the people
themselves to contribute their ideas and views on how we
can overcome the challenges we face. We have always
believed that sustainable development will be best
achieved in our country when there is the involvement,
support and understanding of the whole nation. It is for
this reason that we continue to consult the people on
issues of national importance at open forums, thus giving
all Swazis the opportunity to make their views known and
have them considered.
The implementation of our development aims
involves a twin-track approach, with an economic and
social reform agenda covering the shorter term, and a
national development strategy to provide an action plan
for the next 25 years. Both are the result of the
recommendations of the Swazi people themselves and
reflect the wishes of all Swazis.
In a similar vein, and again in response to the
people?s request, we are conducting a review of our
Constitution. His Majesty informed the General Assembly
last year of the establishment of the Constitutional
Review Commission. The whole nation is engaged in this
vitally important exercise, and I am pleased to inform our
fellow Members that substantial progress has been made
over the past 12 months. The end result will truly reflect
the will of the people themselves, and we are confident
that we will have in place a Constitution that will serve
the best interests of all Swazis for many generations to
come.
We have been most grateful for the support we have
received from the United Nations towards these important
nation-building processes, and we value highly the
continued support and encouragement from many of our
friends and partners in the international community with
respect to our development efforts.
10


In common with almost every country, we find that
the issue of unemployment remains our greatest challenge.
We recognize that, with the global economic situation
deteriorating and the gap between the developed and the
developing countries widening, the task of creating jobs is
becoming more and more difficult. In response to this, we
have introduced incentives to attract investment from both
internal and external sources, and we have established an
investment promotion authority to act as the catalyst for
rapid investment growth. Such national initiatives are aimed
at creating favourable conditions for our people to gain a
decent standard of living and to continue to enjoy the peace
and stability with which we have been blessed throughout
our history.
We have noted with regret that the past 12 months
have seen an alarming rise in situations of internal conflict
and external aggression among many of the Member States.
Furthermore, there are many instances of situations where
internal conflicts have spilled over borders, creating the
potential for regional instability. The situations in the
Kosovo region of Yugoslavia, and the heightened tension
on the border between Iran and Afghanistan, are just two
examples which are of great concern to the international
community.
This worrying trend has resulted in valuable global
resources being channelled away from economic and social
development priorities, and has undermined our collective
efforts to achieve peace and stability throughout the world.
All too many of our fellow human beings are caught
up in a spiral of seemingly unending violence, with millions
forced into exile from their own homes, thus becoming the
latest statistics among the unfortunate numbers of refugees.
In this respect, we urge the international community to
continue to improve its response mechanisms so that
appropriate action is taken quickly and decisively to prevent
conflict and to repair the misery caused by it.
In a similar vein, the stalling of the peace process in
the Middle East continues to frustrate the efforts of those
who desire a genuine, lasting peace in that troubled region.
The Kingdom of Swaziland applauds those nations which
are working hard to get the process back on track, and we
continue to urge those involved to respect the terms of the
Oslo peace accord as the only basis on which to rebuild the
atmosphere of trust which is so necessary for the process to
move forward.
Meanwhile, on our continent of Africa, the conflicts in
areas including the Horn of Africa and in countries such as
the Democratic Republic of the Congo, Angola, Lesotho
and Guinea-Bissau, are challenging to the full the
diplomatic skills of all of us in the international
community who hope to bring lasting peace to our
continent.
Of particular concern to us in the southern African
region has been the renewal of civil war in the
Democratic Republic of the Congo, the resumption of
hostilities in Angola and the very recent disturbances in
Lesotho. Our fellow members will recall the efforts of the
Southern African Development Community (SADC),
among others, to find a solution to the distressing
situations in the Democratic Republic of the Congo and
Angola, which are hampering cooperation between
member States of the community. In the case of the
Democratic Republic of the Congo, the Kingdom of
Swaziland believes that the United Nations has a role to
play as peacemaker to complement the efforts of SADC
and the OAU.
In all cases, we pray that a solution may be found to
end the bloodshed, establish a lasting ceasefire and allow
negotiations between the opposing sides. We pray that
sustainable solutions may soon be found to all of Africa?s
conflict situations and that all our fellow Africans may be
free from the sufferings endured by so many for so long.
The Kingdom of Swaziland applauds the remarkable
progress made towards a lasting settlement in Northern
Ireland. We know there is still a long way to go, but,
given the centuries-long history of the Troubles, the
achievement has been all the more impressive. We also
commend those who have contributed to the process, and
we salute especially the people of Northern Ireland, who
chose to take their destiny in their own hands and voted
for peace. This provides an excellent example of what is
possible when there is true commitment to peace from all
sides in a dispute.
Our continent?s fresh crises have shown once more
that Africa needs to be better prepared to head off
potential conflicts through timely dialogue and
negotiation, and to have available a pool of peacekeepers
to act where necessary.
The Kingdom of Swaziland welcomes the Secretary-
General?s report to the Security Council regarding the
causes of conflict and the promotion of durable peace and
sustainable development in Africa.
11


In this regard, we support the concept of an integrated
approach to conflict resolution on our continent as a way of
enhancing closer cooperation between Africa and the rest of
the world and making the best use of the resources at our
disposal.
The Kingdom of Swaziland is already engaged in
efforts to become more involved in conflict resolution. To
this end, we have welcomed the support of the United
Kingdom and of the United States of America towards the
preparation of our defence force for participation in
peacekeeping operations in Africa and around the world.
Of particular concern has been the evidence in the past
year of the spread of weapons of mass destruction, and
their use as instruments of aggression and intimidation. We
in the Kingdom of Swaziland reaffirm the view of the Non-
Aligned Movement that there can be no moral justification
for the ownership, manufacture or use of such weapons.
We join the majority of States Members of the United
Nations in calling for real commitment by all countries to
global disarmament and to the creation of a world that will
be free and safe for future generations. In this respect, we
urge all nations that have not done so to become parties to
the Treaty on the Non-Proliferation of Nuclear Weapons
(NPT).
It may be said that the crises we have mentioned so
far have been the result of man?s worst qualities and
therefore unnecessary and avoidable. The same is not true
of the many natural disasters that have struck hard at
nations across the globe, irrespective of development status.
The “El Niño” phenomenon has resulted in a series of
natural disasters, the latest example being widespread
flooding throughout the Americas, Asia, Africa and parts of
Europe. Meanwhile, ironically, we in southern Africa must
wait once more to see if we will receive sufficient rain for
our crops this year.
The establishment by the United Nations of the Office
of Humanitarian Affairs could not have come at a more
opportune time, and the Kingdom of Swaziland gives its
full support for its operations. We hope that its role will
include assistance to Member States to develop emergency
relief mechanisms so that we may all be better prepared to
cope with disasters of all kinds in the future.
The Secretary-General recently gave warning of the
deteriorating global economic situation and the widening
gap between rich and poor nations. The crisis in Asia has
had a devastating effect on the people of that region, and
now all the indications are that the economies of the rest
of the world will also be adversely affected. The two
certainties are that the worst is yet to come, and that it
will be the developing world that will be hardest hit.
In this interdependent world of ours, the Kingdom of
Swaziland recognizes the importance of the concept of
partnership between nations. We agree that no nation can
afford to remain isolated and that there is an obligation —
and an economic necessity — for the more developed
countries to support and assist those of us in the
developing world.
We believe that the underlying principle of any
partnership should be one of mutual respect and
understanding of each partner?s views, beliefs and
position. We look forward to working with our partners
in areas that our people have chosen as their development
priorities, in an atmosphere of trust and openness, and
free from the imposition of conditions that can impact
negatively on our capacity to improve.
The process of globalization is now well advanced.
The Kingdom of Swaziland believes that a good deal
more time and preparation are needed before we in the
developing world are ready to cope with the additional
responsibilities that globalization will bring.
The United Nations provides the ideal forum for
discussion of these matters; let us make full use of our
Organization, in an atmosphere of true respect between
partners, so that the positions of all may be understood
and appreciated.
As we celebrate the fiftieth anniversary of the
adoption of the Universal Declaration of Human Rights,
the Kingdom of Swaziland appreciates the efforts of the
United Nations to integrate human rights issues into all its
policies and programmes.
The Kingdom of Swaziland has taken and continues
to take seriously its obligations to its people on human
rights issues. Furthermore, we support all initiatives aimed
at improving the status of women, youth and children.
They have a vital role to play in the development of a
nation in all aspects of life. The ongoing constitutional
review is, inter alia, promoting the debate on human
rights issues.
It is unfortunate to note that, even as we celebrate 50
years of existence of the Universal Declaration of Human
12


Rights, there is one nation of 21.8 million people that we
believe is denied the right of membership of the United
Nations. I am referring to the question of the Republic of
China on Taiwan.
The Kingdom of Swaziland continues to raise this
issue because of our conviction that the United Nations
Charter provides for the representation of all nations of the
world. Furthermore, the Republic of China on Taiwan has
shown very clearly that it is a nation with the willingness
and capacity to play a prominent and responsible role in
global development affairs, and yet it remains excluded
from the activities of the one truly global development
organization.
The principle of universality, as contained in our
founding Charter, provides that all citizens of the world
have the right to be heard in these chambers, and yet it is
a fact that as I speak the people of the Republic of China
on Taiwan are not represented here and therefore cannot
contribute their resources and expertise for the benefit of
the international community through the medium of the
United Nations.
The Republic of China on Taiwan has shown itself to
be a peace-loving nation, with a high level of political,
economic and social development. It has an excellent record
of supporting development activities throughout the world.
The Kingdom of Swaziland believes that the time has now
come to restore its rightful membership of the United
Nations to the Republic of China on Taiwan. We join the
rest of our fellow members in proposing a review of this
issue, with full regard for the change in circumstances since
the decision was taken in 1971 which led to the expulsion
of the Republic of China on Taiwan from our Organization.
The problem of drug abuse and trafficking is a
relatively new phenomenon among the people of Swaziland,
but it is fast becoming a major threat to the development of
our country, particularly among our youth, who seem to be
the easiest target.
The Kingdom of Swaziland welcomed the special
session of the General Assembly on drugs, held in June this
year, as a timely and necessary initiative. We therefore
have high expectations of the recommendations that
emerged from the special session, and we commit ourselves
fully to their implementation. We recognize, though, that
the drug trade is cross-border and international in nature,
and we are working closely with our neighbours and
regional partners to share ideas and resources in a
combined effort to prevent the spread of the drug trade.
The Kingdom of Swaziland condemns international
terrorism in all its forms and manifestations. We believe
there can be no justification for the type of outrage that
was witnessed recently in Nairobi, Kenya; Dar-es-Salaam,
Tanzania; and Cape Town, South Africa. The deaths of so
many innocent people can surely bring no credit to —
and win no support for — those who planned and
committed the deeds. Our prayers are offered again for
the victims and their families and to all whose lives have
been affected by the evils of terrorism. We support all
moves to bring the perpetrators to justice and to prevent
the spread of the use of terrorism tactics.
In this regard, the Kingdom of Swaziland welcomes
the establishment of the International Criminal Court
following the Rome Conference. We believe it to be well
timed and justified, and we are of the view that the
international nature of terrorism and drug-trafficking make
it essential that they be included as crimes that will fall
under the jurisdiction of the Court. We are confident that
the General Assembly will give urgent priority to the
establishment of the Preparatory Commission so that the
Court itself will become operational in the shortest
possible time.
The United Nations remains the only global forum
in which the world can have any hope of achieving the
goals we all strive for. Peace and stability among all
nations, promotion of sustainable development for all, and
the hope of future prosperity and security for all our
peoples: these are the wishes and expectations of those
we represent here.
Our peoples look to this Organization to create the
right conditions for these things to be possible. We cannot
let them down. I give my assurance that the Kingdom of
Swaziland will work hard to support the Secretary-
General and his staff in their efforts to improve the
efficiency and effectiveness of the United Nations
operations. We are deeply grateful for the assistance
given by the United Nations in support of the initiatives
we are undertaking in our country.
Finally, on behalf of His Majesty the King, Her
Majesty the Indlovukazi, the Queen Mother, the
Government and the whole Swazi nation, I am proud to
take this opportunity to reaffirm the Kingdom?s
commitment to the ideals and aims of the Charter of the
United Nations.














